DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received January 21, 2020.
	Claims 1-20 (preliminary amendment January 21, 2020) are pending and have been examined.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  In the independent claims, Applicant recites: "establish a session between and customer and a contact center."  It is believed Applicant means "between a customer."  Appropriate correction is required.
Claim 12 is rejected because the element "an intelligent database" was likely intended to be introduced in claim 9, and therefore Applicant likely intended "the intelligent database."  Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-8 are a method, which is a process.
Claims 9-16 are a system, which is a machine.
Claims 17-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 and 17, which are similar in scope is defined as:
A method of customer tracking in a data management platform (DMP), the method comprising: establishing a session between and customer and a contact center; determining an offer to [present] to the customer during the session; determining and compiling statistics regarding the offer and an interaction between the offer and the customer; and generating a customer portfolio management (CPM) file for the customer based on the statistics and the interaction between the offer and customer.
The abstract idea of claim 9 is defined as:
establish a session between and customer and a contact center; determine an offer to [present] to the customer during the session; determine and compile statistics regarding the offer and an interaction between the offer and the customer; generate a customer portfolio management (CPM) file for the customer based on the statistics and the interaction between the offer and customer; and an intelligent database to store the statistics.
The abstract idea steps recited in claims 1, 9, and 17 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The following steps could be performed mentally.  First, customers can be tracked in a data management platform mentally by observing customer behavior in a data management platform.  Then, one could mentally establish a session between a customer and a contact center by making a judgment that a session has begun between the customer and contact center.  Then, one could mentally determine an offer to present to the customer during the session by making a mental decision to present to the customer.  Then, one could determine and compile statistics regarding the offer and interaction by using observation.  Then, one could generate a CPM file mentally by using observation and/or by using pen and paper, a recognized extension of a mental process.  Finally, per claim 9, an intelligent database under a broadest reasonable interpretation in light of the specification is a database of customer interaction information.  As a database is merely organized data, it can be stored mentally or on paper, and therefore is a part of the mental process.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 9, and 17, above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the element of "playing" an offer.
Claim 9 recites the elements of a system, a data management platform (both interpreted as generic computers or computers used in an applied manner), and playing an offer.
Claim 17 recites the elements of non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system and playing an offer.  
Ultramercial v Hulu, MPEP 2106.05(f)(2).  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing 
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Therefore, Applicant's additional elements in combination are not significantly more than the abstract idea.  
Per the dependent claims:
	Per claims 2, 3, 10, 11, and 18, which are similar in scope, the abstract idea is further recited by defining the kind of data ("non-PII") that is in the file.  This is something that one could observe mentally.  

	Per claims 5, 13, and 19, which are similar in scope, the act of generating a signature where the signature is unique and the customer is not known is, under a broadest reasonable interpretation, a mental process step because one could follow rules and use an aspect of the customer (without knowing the customer's identity) to generate a unique signature, for example, by assigning a unique number to the customer.
	Per claims 6, 7, 14, 15, and 20, which are similar in scope, the act of using "segments" (in the specification segments are market segments, or a similar equivalent) to determine the offer to play is a further definition of the mental process of judgment.
	Per claims 8 and 16, which are similar in scope, further defining statistics as KPI's is a mental process of observation because one could observe that statistics are KPI's.  
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al., US PGPUB 2015/0281450 A1 ("Shapiro") in view of Belgaied Hassine et al., US PGPUB 2009/0234710 A1 ("Belgaied").
Per claims 1 and 17, which are similar in scope, Shapiro teaches A method of customer tracking in a data management platform (DMP), the method comprising: establishing a session between and customer and a contact center; in par 061 where a contact number is contacted by a potential customer, "Sam,": "For example, Sam visits plumbersrus.com at 12:00 pm, and then calls the displayed contact phone number at 12:10 pm."  
 determining an offer to play to the customer during the session in par 035: "For example, data indicating the prospective customer's web-based activity for a call could be forwarded to an IVR system for call processing by an automated call attendant, wherein the data is used to intelligently query the prospective customer based on the prospective customers web-based activity."  See also par 037: "the client (or a CRM organization acting on behalf of the client) can customize each caller's on-hold   
determining and compiling statistics regarding the offer and an interaction between the offer and the customer; in par 038: "Additionally, or alternatively, the phone number may be linked to various analytics and sales applications that may be used while or after the Voice call is completed, e.g., quality Surveys, methodologies for qualifying prospective customers (e.g., based on referral data, client web site funnel data and/or income or credit data that may be available to the client via, for example, third party sources or from the clients own collected data)."
Shapiro does not teach generating a customer portfolio management (CPM) file for the customer based on the statistics and the interaction between the offer and customer.
Belgaied teaches optimizing expected values of transactions with consumers or business customers.  See abstract.
Belgaied teaches generating a customer portfolio management (CPM) file for the customer based on the statistics and the interaction between the offer and customer in par 0280 where needs and preferences entered through the Q&A script (the interaction) and the offer (transaction manager) are entered into a table of needs, and further taught in pars 0281-0287 where this information defines a script for the customer.  See par 0280: "Needs and preferences entered through the Q&A script are converted by Transaction Manager 100 into a Table of Needs with the following lay-out for attributes and value/range of values."   See also pars 0281-0287, where attributes, values, and preference weight defines the script for the customer.  

Per claim 2, Shapiro and Belgaied teach the limitations of claim 1, above.  Shapiro does not teach wherein the file contains non-personally identifiable information (non-PII) data of the customer.
Belgaied teaches wherein the file contains non-personally identifiable information (non-PII) data of the customer in par 0202 where customer needs are collected in the table.  This is non PII because under a broadest reasonable interpretation (and further defined by dependent claims for example claim 3) customer needs do not identify a person, they are rather a description of what a customer wants.  See par 0202: "Description of customer needs (requirements and preferences) collected through Transaction Manager 100—refer to this section."
the non-PII data comprises at least one of an ID (identifier), signature, psychographics, and demographics of the customer.
Belgaied teaches the non-PII data comprises at least one of an ID (identifier), signature, psychographics, and demographics of the customer. In par 0202 where customer needs (requirements and preferences) teach under a broadest reasonable interpretation demographics because demographics define statistical data relating to the population and particular groups within it.  See also par 0330 where customer characteristics are taught: “Geography (country, region, Zip code), "Age'. "Gender”, “Income level”, “Marital status”, “Number of children”, “Age of children”, “Number in party”, “Affiliation' (granting access to special offers or discounts), “Frequency of Purchase.'"
Per claim 4, Shapiro and Belgaied teach the limitations of claim 1, above.  Shapiro does not teach storing the file in an intelligent database.
Belgaied teaches storing the file in an intelligent database in par 0195 where a database that stores the CRM data and the analysis is taught.  See par 0195 A key aspect of this invention is a Database Model permitting to store for future analysis and modeling a full set of data necessary to optimize business transactions. FIG. 1 presents the most important categories of tables of the CCRM Database. As shown in this diagram, CCRM pulls a significant amount of data from the CRM (Customer data) and the ERP (Product/Offer Catalog, Prices, Product Availability, Sales Orders/Invoices). However, the most fundamental source of information is Transaction Manager 100 which provides the “Transaction” tables containing detailed data related to the 
Per claims 5 and 19, which are similar in scope, Shapiro and Belgaied teach the limitations of claims 1 and 17, above.  Shapiro does not teach comprising generating a signature of the customer using the file, wherein the signature is unique and the identity of the customer is not known.
Belgaied teaches comprising generating a signature of the customer using the file, wherein the signature is unique and the identity of the customer is not known in table 30 (page 86) and table 31 where each customer ID is distinct (note that under a broadest reasonable interpretation one customer ID needs to be generated) and dies not identify the customer because a number is given:  <customerId>56624154<customerIds>. 
Per claims 6 and 20, which are similar in scope, Shapiro and Belgaied teach the limitations of claims 1 and 17, above.  Shapiro further teaches determining the offer to play comprises using [data] associated with the customer in par 036: "For example, the phone number may be linked to an inbound IVR phone menu(s) that is particular to a specific client advertisement campaign, a particular advertisement, a particular product/service or type of product/service offered by the system's client. Moreover, mapping to a particular contact phone number can enable customization of an inbound IVR to upsell or cross-sell the client’s products based on what the prospective customer was doing on the Internet, e.g., based on key words, the landing page on the clients web site that included the contact phone number, etc."
Shapiro does not teach customer segments.
segments in par 0171: " Segment (Customer): For prediction purpose, CCRM groups customers having similar choice behaviors into segments. Segments are defined using a segmentation Tree."
Per claim 7, Shapiro and Belgaied teach the limitations of claim 1, above.  Shapiro further teaches wherein determining the offer to play comprises [data related to customers] In par 036: "For example, the phone number may be linked to an inbound IVR phone menu(s) that is particular to a specific client advertisement campaign, a particular advertisement, a particular product/service or type of product/service offered by the system's client. Moreover, mapping to a particular contact phone number can enable customization of an inbound IVR to upsell or cross-sell the client’s products based on what the prospective customer was doing on the Internet, e.g., based on key words, the landing page on the clients web site that included the contact phone number, etc."
Shapiro does not teach comprises using segments associated with other customers.
Belgaied teaches comprises using segments associated with other customers in pars 01190, 01193 where "each segment" teaching more than one segment is used to calculate "choice probabilities" (likelihood a new offer will be chosen.  See par 01190: "Choice Modeler 410 calculates choice probabilities for the new/changed offer (for each segment) based on the attribute weights (case of a new offer without addition of a new choice attribute)."  See also par 01325 where a Weighted Average on "all the segments" is calculated, which teaches segments associated with other customers because all segments are used.  See par 01325: "Substitution 
Per claim 8, Shapiro and Belgaied teach the limitations of claim 1, above.  Shapiro further teaches the statistics comprise key performance indicators (KPIs) regarding the interaction and the offer in par 039: " This enables the tracking of online marketing ROI by displaying a unique phone number based on identification of keyword(s), referring domains, or advertisement campaigns on a client's website. As a result, call tracking reports may be generated and analyzed
Per claim 9, Shapiro teaches establish a session between and customer and a contact center; in par 061 where a contact number is contacted by a potential customer, "Sam,": "For example, Sam visits plumbersrus.com at 12:00 pm, and then calls the displayed contact phone number at 12:10 pm."  
 determine an offer to play to the customer during the session in par 035: "For example, data indicating the prospective customer's web-based activity for a call could be forwarded to an IVR system for call processing by an automated call attendant, wherein the data is used to intelligently query the prospective customer based on the prospective customers web-based activity."  See also par 037: "the client (or a CRM organization acting on behalf of the client) can customize each caller's on-hold  experience by playing promotional messages specific to their needs, buying history and the caller's web-based activity." 
determine and compile statistics regarding the offer and an interaction between the offer and the customer; in par 038: "Additionally, or alternatively, the 
Shapiro does not teach generate a customer portfolio management (CPM) file for the customer based on the statistics and the interaction between the offer and customer; an intelligent database to store the statistics.
Belgaied teaches generating a customer portfolio management (CPM) file for the customer based on the statistics and the interaction between the offer and customer in par 0280 where needs and preferences entered through the Q&A script (the interaction) and the offer (transaction manager) are entered into a table of needs, and further taught in pars 0281-0287 where this information defines a script for the customer.  See par 0280: "Needs and preferences entered through the Q&A script are converted by Transaction Manager 100 into a Table of Needs with the following lay-out for attributes and value/range of values."   See also pars 0281-0287, where attributes, values, and preference weight defines the script for the customer.  
Belgaied then teaches an intelligent database to store the statistics in par 0195 where a database that stores the CRM data and the analysis is taught.  See par 0195 "a key aspect of this invention is a Database Model permitting to store for future analysis and modeling a full set of data necessary to optimize business transactions. FIG. 1 presents the most important categories of tables of the CCRM Database. As shown in this diagram, CCRM pulls a significant amount of data from the CRM 
	Per claim 10, Shapiro and Belgaied teach the limitations of claim 9, above.  Shapiro does not teach wherein the file contains non-personally identifiable information (non-PII) data of the customer.
	Belgaied teaches wherein the file contains non-personally identifiable information (non-PII) data of the customer in par 0202 where customer needs are collected in the table.  This is non PII because under a broadest reasonable interpretation (and further defined by dependent claims for example claim 3) customer needs do not identify a person, they are rather a description of what a customer wants.  See par 0202: "Description of customer needs (requirements and preferences) collected through Transaction Manager 100—refer to this section."
	Per claim 11, Shapiro and Belgaied teach the limitations of claim 10, above.  Shapiro does not teach the non-PII data comprises at least one of an ID (identifier), signature, psychographics, and demographics of the customer.
	Belgaied teaches the non-PII data comprises at least one of an ID (identifier), signature, psychographics, and demographics of the customer. In par 0202 where customer needs (requirements and preferences) teach under a broadest reasonable interpretation demographics because demographics define statistical data relating to the population and particular groups within it.  See also par 0330 where customer 
Per claim 12, Shapiro and Belgaied teach the limitations of claim 9, above.  Shapiro does not teach the DMP is further configured to store the file in an intelligent database.
Belgaied teaches the DMP is further configured to store the file in an intelligent database in par 0195 where a database that stores the CRM data and the analysis is taught.  See par 0195 A key aspect of this invention is a Database Model permitting to store for future analysis and modeling a full set of data necessary to optimize business transactions. FIG. 1 presents the most important categories of tables of the CCRM Database. As shown in this diagram, CCRM pulls a significant amount of data from the CRM (Customer data) and the ERP (Product/Offer Catalog, Prices, Product Availability, Sales Orders/Invoices). However, the most fundamental source of information is Transaction Manager 100 which provides the “Transaction” tables containing detailed data related to the interaction between the Enterprise and its Customers (i.e. requirements and preferences collected, offers presented and transaction outcome).
Per claim 13, Shapiro and Belgaied teach the limitations of claim 9, above.  Shapiro does not teach generate a signature of the customer using the file, wherein the signature is unique and the identity of the customer is not known.
 generate a signature of the customer using the file, wherein the signature is unique and the identity of the customer is not known in table 30 (page 86) and table 31 where each customer ID is distinct (note that under a broadest reasonable interpretation one customer ID needs to be generated) and dies not identify the customer because a number is given:  <customerId>56624154<customerIds>. 
Per claim 14, Shapiro and Belgaied teach the limitations of claim 9, above.  Shapiro further teaches determining the offer to play comprises using [data] associated with the customer in par 036: "For example, the phone number may be linked to an inbound IVR phone menu(s) that is particular to a specific client advertisement campaign, a particular advertisement, a particular product/service or type of product/service offered by the system's client. Moreover, mapping to a particular contact phone number can enable customization of an inbound IVR to upsell or cross-sell the client’s products based on what the prospective customer was doing on the Internet, e.g., based on key words, the landing page on the clients web site that included the contact phone number, etc."
Shapiro does not teach customer segments.
Belgaied teaches customer segments in par 0171: " Segment (Customer): For prediction purpose, CCRM groups customers having similar choice behaviors into segments. Segments are defined using a segmentation Tree."
Per claim 15, Shapiro and Belgaied teach the limitations of claim 9, above.  Shapiro further teaches wherein determining the offer to play comprises [data related to customers] In par 036: "For example, the phone number may be linked to 
Shapiro does not teach comprises using segments associated with other customers.
Belgaied teaches comprises using segments associated with other customers in pars 01190, 01193 where "each segment" teaching more than one segment is used to calculate "choice probabilities" (likelihood a new offer will be chosen.  See par 01190: "Choice Modeler 410 calculates choice probabilities for the new/changed offer (for each segment) based on the attribute weights (case of a new offer without addition of a new choice attribute)."  See also par 01325 where a Weighted Average on "all the segments" is calculated, which teaches segments associated with other customers because all segments are used.  See par 01325: "Substitution Modeler 430 calculates for each segment S the recapture and buy-up rates by averaging the customer's values and then we calculate a Weighted Average on all the segments as follows."
Per claim 16, Shapiro and Belgaied teach the limitations of claim 9, above.  Shapiro further teaches the statistics comprise key performance indicators (KPIs) regarding the interaction and the offer in par 039: "This enables the tracking of online 
Per claim 18, Shapiro and Belgaied teach the limitations of claim 17, above.  Shapiro does not teach wherein the file contains non-personally identifiable information (non-PII) data of the customer; the non-PII data comprises at least one of an ID (identifier), signature, psychographics, and demographics of the customer.
Belgaied teaches wherein the file contains non-personally identifiable information (non-PII) data of the customer in par 0202 where customer needs are collected in the table.  This is non PII because under a broadest reasonable interpretation (and further defined by dependent claims for example claim 3) customer needs do not identify a person, they are rather a description of what a customer wants.  See par 0202: "Description of customer needs (requirements and preferences) collected through Transaction Manager 100—refer to this section."
Belgaied then teaches the non-PII data comprises at least one of an ID (identifier), signature, psychographics, and demographics of the customer. In par 0202 where customer needs (requirements and preferences) teach under a broadest reasonable interpretation demographics because demographics define statistical data relating to the population and particular groups within it.  See also par 0330 where customer characteristics are taught: “Geography (country, region, Zip code), "Age'. "Gender”, “Income level”, “Marital status”, “Number of children”, “Age of children”, 
Therefore, claims 1-20 are rejected under 35 USC 103.  

Prior Art Made of Record but Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Buesing et al., "Getting the Best Customer Service from your IVR: Fresh eyes on an old problem," [online] McKinsey and Co., published on February 1, 2019, available at: < https://www.mckinsey.com/business-functions/operations/our-insights/getting-the-best-customer-service-from-your-ivr-fresh-eyes-on-an-old-problem# >
	Teaches on page 3 that customer satisfaction needs to be tracked by customer group or call reason (teaching segments).
	Beck et al., "Method and Apparatus for Rules Based Storage and Retrieval of Multimedia Interactions within a Communications Center," US Pat No 6,230,197 B1, teaches in col 4 ln 39-54 where multimedia events are made available to users in order to play recorded files.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689